Response to Amendment
The reply filed on April 5, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  Applicant's reply filed on April 5, 2022 is deemed non-responsive as the restriction of January 12, 2022 requires an express election of the single invention to which the claims (and, hence, examination) will be restricted.  See MPEP 818.01(b) and 37 CFR 1.111.  Applicant must choose between groups I and II.
The examiner maintains that, even with the present amendment, the combination-subcombination basis for restriction still applies, that the combination as claimed (claims 1-5) does not require the particulars of the subcombination (claims 6-18) for patentability, and that the subcombination still has separate utility.  
If applicant believes the groups are not distinct, please provide evidence showing the combination does require the particulars of the subcombination or show the combination as not having separate utility of the subcombination by itself.
In any event, applicant must choose one of the groups (I and II) as stated in the restriction requirement of Jan 12, 2022.  Then applicant may choose to elect with traverse and offer further evidence.
Recognizing that applicant is pro se, applicant is invited to initiate an interview with the examiner to discuss this restriction requirement further by telephone at (571) 272-1289.  The examiner may also be reached by email at julian.anthony@uspto.gov.  
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722